Title: To Alexander Hamilton from James McHenry, 6 June 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department, June 6th. 1799
          
          I have received your two letters of the 5th. instant
          Fort Fayette is in or adjoining to the Town of Pittsburg at which place Captain Edward D. Turner commands. Fort Wilkinson is situated on the Oconnee river in the State of Georgia near to Fort Fidius as marked in Bradley Map of the United States—Fort Greene is the name of the Fort near to Savannah in Georgia—
          I enclose you a Copy of a letter just received from Lieut Samuel Fowle of the Artillery—I have informed him that he would receive orders from you respecting his place of destination—
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major Genl. Alexander Hamilton
        